Citation Nr: 0712184	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for left middle finger 
disability.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active duty service from August 1973 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A right ankle disability is not shown during service or 
for years after service, and there is no medical evidence of 
a nexus to service.  

2.  A left middle finger disability is not shown during 
service.

3.  The evidence of record does not show that the veteran 
currently has a left middle finger disability. 


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated during active duty service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left middle finger disability was not incurred in or 
aggravated during active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).
   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2002 letter, the RO notified the veteran of the 
evidence necessary to substantiate a service connection 
claim.  The August 2002 letter explained VA's duty to assist 
with the development of the veteran's claim and stated what 
evidence VA was responsible for obtaining and what evidence 
VA would assist the veteran in obtaining.  This letter 
advised the veteran that he was ultimately responsible for 
obtaining any evidence not in the possession of the federal 
government.  The veteran was advised to submit any pertinent 
evidence in his possession.  An April 2006 letter described 
the evidence necessary to establish a disability rating and 
an effective date.

The Board concludes that  the VCAA notification requirements 
have been fulfilled in this case.  All that the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also, 38 C.F.R. § 20.1102 (harmless error).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in 
obtaining the evidence necessary to substantiate these 
claims.  The evidence in this case includes service medical 
records and post-service VA and private treatment records.  
The veteran has been afforded a VA examination for the 
evaluation of his claim for service connection for a right 
ankle disability.  

The veteran has not been afforded a VA examination for the 
evaluation of his claim for service connection for a left 
middle finger disability.  The Court has held that VA is 
required to provide an examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  An examination is not necessary to 
decide the claim for service connection for a left middle 
finger disability.  The service medical records do not 
contain any evidence of treatment for a left middle finger 
disability, and there is no evidence of a current disability 
of the left middle finger.  The Board concludes that the 
requirements of the duty to assist have been satisfied, and 
the Board may proceed to consider the veteran's claims.


II.  Analysis of Claims

A.  Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. 

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also, Pond v. West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right ankle disability

The veteran asserts that his right ankle disability, 
diagnosed as post-traumatic synovitis, is related to service.

Service medical records are negative for any diagnosis of a 
right ankle disability.  Service medical records do show that 
the veteran was treated for a left ankle sprain in 1978.  The 
report of the 1979 separation examination reflects normal 
clinical findings regarding the ankles.  

The earliest post-service record of treatment for a right 
ankle disability is dated in 1996. An x-ray report dated in 
March 1996 reflects an impression of, "evidence of previous 
avulsion-type fractures or medial malleolus.  Negative for 
recent fracture."

Other private medical records dated in March 2003, indicate 
that the veteran sought emergency treatment for a right ankle 
injury and reported that he had twisted the ankle several 
days earlier.  The diagnosis was right ankle sprain.

Social Security disability records dated in 2003 show that 
the veteran was seen with complaints of pain and swelling of 
the right ankle.  He was diagnosed with
 post-traumatic synovitis of the ankle.

The veteran underwent a VA examination of both ankles in 
December 2004.  The examiner reviewed the claims file.  The 
examiner noted  that service medical records showed a history 
of left ankle injury during service.  The examiner 
interviewed the veteran.  The veteran's complaints included 
right ankle pain and swelling.  The veteran gave a history of 
a right ankle injury in 1986.  He reported that this injury 
occurred when he was working as a nurse's aide and twisted 
his ankle while transporting a patient.  The VA examiner 
diagnosed a right ankle injury.  The examiner concluded that 
the veteran's right ankle condition is not related to service 
and is not  secondary to his left ankle condition.  The 
examiner stated that the right ankle condition developed in 
1986 when the veteran sprained his ankle while transporting a 
patient.   

The Board has also considered the statements submitted by the 
veteran.  The veteran contends that his right ankle 
disability is related to the left ankle sprain that was 
treated during service and essentially contends that service 
connection should be awarded on a secondary basis.  VA 
regulations provide that service connection may be granted 
for a disability that is proximately due to or the result of 
a
service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2006).   Because the veteran is not presently service-
connected for a left ankle injury, the Board may not consider 
entitlement to service connection on a secondary basis for a  
right ankle disability.

As noted above, a grant of service connection requires 
evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.   The veteran's service medical records are negative 
for any diagnoses or complaints regarding the right ankle, 
and the medical evidence of record fails to establish a nexus 
between the veteran's current right ankle disability, 
diagnosed as post-traumatic synovitis, and his active duty 
service.     

The Board notes that some of the post-service medical 
records, including Social Security records, show that the 
veteran has reported a history of a right ankle injury during 
his active duty service.  The service medical records do not 
corroborate the history reported by the veteran.  In 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Furthermore, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Because the history reported by the veteran is not 
supported by the service medical records, the statements in 
the medical records referring to a right ankle injury in 
service are not sufficient to provide a medical nexus to 
service.

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection.  
As the evidence is not in relative equipoise, the veteran may 
not be afforded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).
 
C.  Left Middle Finger Disability

The veteran seeks service connection for a disability of the 
left middle finger. 

Service medical records do not show any treatment during 
service for a left middle finger condition.  A September 1974 
entry in the service medical records shows that the veteran 
was seen for complaints of inflammation and swelling of the 
left index finger after reportedly stabbing his finger with a 
screwdriver.  Impression was cellulitis of the left index 
finger.  The veteran sought treatment in September 1977 after 
reportedly cutting his left ring finger on a pulley while 
working on an engine. A September 1977 physical profile 
indicates that the veteran was placed on limited duty due to 
a partial fingertip amputation of the left ring finger.  

There is no post-service evidence of treatment for a left 
middle finger disability.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a left ring finger disability is not 
warranted.
ORDER

Service connection for right ankle disability is denied.

Service connection for left middle finger disability is 
denied. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


